Name: Council Decision 2013/308/CFSP of 24Ã June 2013 amending Decision 2012/642/CFSP concerning restrictive measures against Belarus
 Type: Decision
 Subject Matter: criminal law;  international affairs;  Europe
 Date Published: 2013-06-25

 25.6.2013 EN Official Journal of the European Union L 172/31 COUNCIL DECISION 2013/308/CFSP of 24 June 2013 amending Decision 2012/642/CFSP concerning restrictive measures against Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 29 thereof, Whereas: (1) On 15 October 2012, the Council adopted Decision 2012/642/CFSP (1) concerning restrictive measures against Belarus. (2) The Council considers that to facilitate political dialogue, the travel ban imposed on Mr. Uladzimir Uladzimiravich Makei under Article 3(1) of Decision 2012/642/CFSP should be suspended while he holds the position of Minister for Foreign Affairs of the Republic of Belarus. The suspension should be subject to the review referred to in Article 8(2) of Decision 2012/642/CFSP. (3) Decision 2012/642/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 8 of Decision 2012/642/CFSP is replaced by the following: "Article 8 1. The measures referred to in Article 3(1), in so far as they apply to Mr. Uladzimir Uladzimiravich Makei, shall be suspended while he holds the position of Minister for Foreign Affairs of the Republic of Belarus. 2. This Decision shall apply until 31 October 2013. It shall be kept under constant review. It may be renewed or amended, as appropriate, if the Council deems that its objectives have not been met." Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Luxembourg, 24 June 2013. For the Council The President C. ASHTON (1) OJ L 285, 17.10.2012, p. 1.